UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 9, 2010 EDISON INTERNATIONAL (Exact name of registrant as specified in its charter) CALIFORNIA 001-9936 95-4137452 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 2244 Walnut Grove Avenue (P.O. Box 976) Rosemead, California91770 (Address of principal executive offices, including zip code) 626-302-2222 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 9, 2010, Edison International announced the retirement of Alan J. Fohrer from his position as the principal executive officer of Edison International’s Southern California Edison Company (“SCE”) subsidiary.Edison International also announced that Ronald L. Litzinger will succeed Mr. Fohrer as SCE’s principal executive officer.In connection with this transition, Mr. Litzinger will resign his current position as Chairman of the Board, President and CEO of Edison Mission Group Inc. and Edison Mission Energy, which are also subsidiaries of Edison International.Mr. Fohrer’s retirement and Mr. Litzinger’s change in roles will become effective January 1, 2011. In connection with Mr. Fohrer’s retirement, he will receive benefits pursuant to Edison International’s Executive Retirement Plan, Executive Severance Plan, and terms and conditions applicable to the Edison International long-term incentive award grants. Item 7.01Regulation FD Disclosure. The full text of the Edison International press release, issued on December 9, 2010, announcing the management transition described in Item 5.02 above is included as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (d)Exhibits See the Exhibit Index below. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EDISON INTERNATIONAL (Registrant) /s/ Barbara E. Mathews Barbara E. Mathews Vice President, Associate General Counsel, Chief Governance Officer and Corporate Secretary Date:December 10, 2010 EXHIBIT INDEX Exhibit No. Description Press Release issued by Edison International on December 9, 2010
